United States District Court
Northern District of California

Se sy BS Fw

\O

10
il
12
13
i4
15
16
17
18
19
20
21
22
23

24

29
26
27
28

 

 

Case 5:17-cv-00489-EJD Document 176 Filed 05/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
YAHOO! INC.,, ;
Case No. 5:17-cv-00489-EJD
Plaintiff,
. JURY NOTE DURING
Vv. DELIBERATIONS

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA, a
Pennsylvania corporation,

 

Defendant.

 

Please find attached Jury Note No. 1 during the jury’s deliberations.

DATED: 5/22/2019 Susan Y. Soong
Clerk, United States District Court

Adriana M. Kratzm4ed, Deputy Clerk to the
Honorable EDWARD J. DAVILA

 

Case No.: 5:17-cv-00489-EJD
JURY NOTE DURING DELIBERATIONS

 

 
Case 5:17-cv-00489-EJD Document 176 Filed 05/22/19 Page 2 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

PRESIDING: JUDGE EDWARD J. DAVILA
Case No. 5:17-cv-00489-EJD
Case Title: Yahoo! Inc. v National Union Fire Insurance
NOTE FROM THE JURY DURING DELIBERATIONS
Date: 05/22/29 2/9
Time: 1: AF pm
NoteNo. |
1. The Jury has reached a unanimous verdict. [Please mark]  { Ly }

or

2, The Jury has the following question:

 

 

 

 

 

 

 

(

: od ee ee aH
:: PE Ree “
“ 3
Signature of Juror

  

 
